Filed 4/9/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 73







In the Matter of the Adoption of D.J.D.



D.D., natural mother of D.J.D., 

and B.D., adoptive parent, 		Petitioners and Appellees



v.



R.H., natural father of D.J.D., 

and Department of Human Services, 

State of North Dakota, 		Respondents



R.H., natural father of D.J.D., 		Appellant









No. 20140076







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Dann E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Bryan D. Denham, 309 West Foster Avenue, P.O. Box 645, Pampa, Texas 79065, for petitioners and appellees.



Tyler J. Morrow, 301 North Third Street, Third Floor, Suite 300, Grand Forks, N.D. 58203, for respondent and appellant; submitted on brief.

Matter of D.J.D.

No. 20140076



Per Curiam.

[¶1]	R.H., the natural father of D.J.D., appeals from an order terminating his parental rights to the child and from an order granting a petition for adoption of the child.  He argues he was denied effective assistance of counsel in the termination and adoption proceedings.  We summarily affirm under N.D.R.App.P. 35.1(a)(7), concluding the record does not establish that his counsel was ineffective under the guidelines of 
Interest of K.L. and M.S.
, 2008 ND 131, ¶ 31, 751 N.W.2d 677.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner